DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

The present application is being examined under the pre-AIA  first to invent provisions.

This Final Office Action is responsive to Applicant's amendment filed on 10 October 2022.  Applicant’s amendment on 10 October 2022 amended Claims 1, 4-6, 9-11, 15, 17, 18, and 20.  Currently Claims 1-20 are pending and have been examined.  The examiner notes that the 101 rejection has been withdrawn.  

Response to Arguments

Applicant's arguments filed 10 October 2022 have been fully considered but they are not persuasive.

The Applicant argues on pages 17-18 that “Yip relies principally upon historical economic data in forecasting total maintenance costs for a group of fleet of construction equipment.  Unlike Applicant’s claimed invention, Yip wholly fails to teach or suggest accounting of more qualitative real world factors specific to the fleet of vehicles under consideration, such as the quality of service associated with the vehicles that might uniquely affect, for example, the rate of parts degradation and therefore, maintenance costs”. 
The Examiner respectfully disagrees.
In response to the arguments the Examiner points out that as claimed the reference Yip has been applied to claims that do not particularly point out the limitations of the quality of service and are more broadly claimed.  Based on the current reading of the claim it is viewed that the Applicant is trying to import claim limitations from the specification and as indicated in the MPEP 2111.01 (II) it is improper to import claim limitations from the specification, specifically the relating the existing claim language to have meaning regarding quality of service.  As such is viewed that the Yip reference teaches the claimed limitations as written.  The rejection is therefore maintained. 

The Applicant argues on pages 18-21 that “As explained in at least paragraphs [0011]-[0012] as well as numerous other paragraphs of Applicants specification, the claimed steps encompass significantly more than the user manually collecting previously gathered data that is analyzed to determine a cost of ownership, and then generate a recommendation of powertrain change, in conjunction with the mere nominal recitation of a generic processor that Examiner would appears to suggest.”. 
The Examiner respectfully disagrees.
In response to the arguments while the Applicant points to the fact that paragraphs [0011]-[0012] as well as numerous other paragraphs of Applicants specification, the claimed steps encompass significantly more than the user manually collecting previously gathered data that is analyzed to determine a cost of ownership, this is not clear in the claims.  The claims as read do not suggest that the data is anything other than stored data that can be analyzed as noted in the previous Office Action with a pen and paper.  Specifically, it is not clear where, when, or how the information was originally gathered, which is indicative of previously collected and stored information that would allow a person to read over printed out information to make an informed decision with a pen and paper.  For example, if it were clear in the claim that some of the data was being downloaded directly from a vehicle using an electronic interrogation device to download the actual current or real time data directly from the vehicle to then be immediately compared with previous data and provide an immediate the recommendation, if worded correctly could overcome the 101 rejection.  However, as written it is not clear that a practical application as described by the Examiner in the previous sentence takes place in the claim language.  
As noted in the previous Office Action “The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure that the claims do not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).
Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.
For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving operational data, receiving maintenance data, determine a total cost of ownership, and generating a vehicle recommendation indicative of a powertrain change for the vehicle which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, and generating which is the abstract idea steps of valuing an idea (using analyzed operation and maintenance data to determine a total cost and generate a recommendation) in the manner of “apply it”. 
 The rejection is therefore maintained.

Applicant's remaining arguments filed 10 October 2022 have been fully considered but they are moot in view of new grounds of rejection as necessitated by amendment.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. The claim(s) is/are directed to the abstract idea of receiving information regarding operational data and maintenance data in order to determine a total cost of ownership for the vehicle and generating a recommendation of powertrain changes. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself. Claim(s) (1-20) is/are directed to an abstract idea without significantly more. 
 
Step 1 

Regarding Step 1 of the Subject Matter Eligibility Test for Products and Processes (from the January 2019 §101 Examination Guidelines), claim(s) (1-14) is/are directed to a method, claim(s) (15-19) a system, and claims(s) (20) is/ are directed to a computer readable medium and therefore the claims recites a series of steps and, therefore the claims are viewed as falling in statutory categories.

Step 2A Prong 1

The claimed invention is directed to an abstract idea without significantly more. The claim(s) 1-20 recite(s) mental process. Specifically, the independent claims 1, 15, and 20 recite a mental process: as drafted, the claim recites the limitation of determining based on operational data and maintenance data a total cost of ownership which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting by a processor, nothing in the claim precludes the determining step from practically being performed in the human mind.  For example, but for the by a processor language, the claim encompasses the user manually collecting previously gathered data that is analyzed to determine a total cost of ownership, and then generate a recommendation of powertrain change.  The mere nominal recitation of a generic processor does not take the claim limitation out of the mental processes grouping. This limitation is a mental process.  While the Guidance provides that claims do not recite a mental process when they contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations (GPS position calculation, network monitoring, data encryption for communication, rendering images.  However with regard to the instant application the Examiner has reviewed the disclosure and determined that the underlying claimed invention is described as a concept that is performed in the human mind and/or with the aid of a pen and paper, and thus it is viewed that the applicant is merely claiming that concept performed 1) on a generic computer, 2) in a computer environment or 3) is merely using a computer as a tool to perform the concept, and therefore is considered to recite a mental process.

Note to the Applicant per the 2019 October Guidance:  The 2019 PEG sets forth a test that distills the relevant case law to aid in examination, and does not attempt to articulate each and every decision. As further explained in the 2019 PEG, the Office has shifted its approach from the case-comparison approach in determining whether a claim recites an abstract idea and instead uses enumerated groupings of abstract ideas.  The enumerated groupings are firmly rooted in Supreme Court precedent as well as Federal Circuit decisions interpreting that precedent. By grouping the abstract ideas, the 2019 PEG shifts examiners’ focus from relying on individual cases to generally applying the wide body of case law spanning all technologies and claim types. In sum, the 2019 PEG synthesizes the holdings of various court decisions to facilitate examination. 

Step 2A Prong 2

Specifically, the determined judicial exception is not integrated into a practical application because the generically recited computer elements do not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer and additionally that data receiving and  steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity (including post solution activity). 

The claim recites the additional element(s): that a processor is used to perform both the determining and generating steps.  The processor in both steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data (a total cost of ownership and a vehicle recommendation of a powertrain change). This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to the abstract idea. 

The claim recites the additional element(s): receiving operational data and receive maintenance data performs the comparing step.  The receiving steps are recited at a high level of generality (i.e., as a general means of collecting vehicle data), and amounts to mere data receiving , which is a form of insignificant extra-solution activity.  The processor that performs the determining and generating steps are also recited at a high level of generality, and merely automates the determining and generating steps. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the processor). 

	The Examiner has further determined that the claims as a whole does not integrate a judicial exception into a practical application in order to provide an improvement in the functioning of a computer or an improvement to other technology or technical field.  It has been determined that based on the disclosure that the claims do not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement.  It has not been provided clearly in the disclosure that the alleged improvement would be apparent to one of ordinary skill in the art, but is instead in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art, and therefore does not improve the technology.  Second, in the instance, which in this case it is not clear that the specification sets forth an improvement in technology, the claim must not reflect the disclosed improvement (the claims must include components or steps of the invention that provide the improvement described in the specification).

Note to the Applicant from the October 2019 Guidance: Generally, examiners are not expected to make a qualitative judgment on the merits of the asserted improvement. If the examiner concludes the disclosed invention does not improve technology, the burden shifts to applicant to provide persuasive arguments supported by any necessary evidence to demonstrate that one of ordinary skill in the art would understand that the disclosed invention improves technology. Any such evidence submitted under 37 C.F.R. § 1.132 must establish what the specification would convey to one of ordinary skill in the art and cannot be used to supplement the specification.  For example, in response to a rejection under 35 U.S.C. § 101, an applicant could submit a declaration under § 1.132 providing testimony on how one of ordinary skill in the art would interpret the disclosed invention as improving technology and the underlying factual basis for that conclusion.

For further clarification the Examiner points out that the claim(s) 1-20 recite(s) receiving operational data, receiving maintenance data, determine a total cost of ownership, and generating a vehicle recommendation indicative of a powertrain change for the vehicle which are viewed as an abstract idea in the form of a mental process.  This judicial exception is not integrated into a practical application because the use of a computer for receiving, determining, and generating which is the abstract idea steps of valuing an idea (using analyzed operation and maintenance data to determine a total cost and generate a recommendation) in the manner of “apply it”. 

Thus, the claims recite an abstract idea directed to a mental process (i.e. to receiving information regarding operational data and maintenance data in order to determine a total cost of ownership for the vehicle and generating a recommendation of powertrain changes).  Using a computer to receiving, determining, and generating the data resulting from this kind of mental process merely implements the abstract idea in the manner of “apply it” and does not provide 'something more' to make the claimed invention patent eligible.  The claimed limitations of a computing device is not constraining the abstract idea to a particular technological environment and do not provide significantly more.
The determining a total cost of ownership and generate a recommendation would clearly be to a mental activity that a company would go through in order to decide how to determine a powertrain change for the vehicle.  The specification makes it clear that the claimed invention is directed to the mental activity of receiving data and determine a total cost and generate a vehicle recommendation:

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  

The dependent claims do not remedy these deficiencies.

            Claims 3, 12-14, 16, and 19 recite limitations which further limit the claimed analysis of data.

No claims recites limitations directed to claim language viewed insignificantly extra solution activity.  

Using a computer to perform the data processing as claimed is merely implementing the abstract idea in the manner of “apply it” and does not provide significantly more. Additionally with respect to the Berkheimer the Examiner points out that the steps of the claim are viewed to be to nothing more than spell out what it means to apply it on a computer and cannot confer patent-eligibility as there are no additional limitations beyond applying an abstract idea, restricted to a computer.  As the claims are merely implementing the abstract idea in the manner of “Apply It” the need for a Berkheimer analysis does not apply and is not required.  However while not claims are viewed to provide extra solution activity notes that claims the implementing steps could be found in Reich, which discloses how the claims alone and in combination are viewed to be well understood, routine and conventional based on point 3 of the Berkheimer memo and subsequent evidence, complying with and providing evidence.  

Claims 2, 4-11, 17, and 18 recites limitations directed to claim language viewed non-functional data labels.  

            Thus, the problem the claimed invention is directed to answering the question based on gathered and analyzed information about the consumer what type of marketing is to be provided to the consumer.  This is not a technical or technological problem but is rather in the realm of business or marketing management and therefore an abstract idea.


Step 2B

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component. 
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  This is the case because in order for the claims to be viewed as significantly more the claims must incorporate the integral use of a machine to achieve performance of a method, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more in order for a machine to add significantly more, it must play a significant part in permitting the claimed method to be performed, rather than function solely as an obvious mechanism for permitting a solution to be achieved more quickly.  Whether its involvement is extra-solution activity or a field-of-use, i.e., the extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.  Additionally, another consideration when determining whether a claim recites significantly more is whether the claim effects a transformation or reduction of a particular article to a different state or thing. "[T]ransformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines.  All together the above analysis shows there is not improvement in computer functionality, or improvement to any other technology or technical field.  The claim is ineligible. 	

With respect to the Berkheimer as noted above the same analysis applies to the 2B where the claims are viewed as applying it and as such no further analysis is required.  However, with respect to the claims that are viewed as extra solution or post solution activity the Examiner notes that the claims are viewed as well-understood, routine, and conventional because a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s). An appropriate publication could include a book, manual, review article, or other source that describes the state of the art and discusses what is well-known and in common use in the relevant industry. 

The dependent claims recite elements that narrow the metes and bounds of the abstract idea but do not provide ‘something more’.  Specifically, the dependent claims do not remedy these deficiencies of the independent claims.

With respect to the legal concept of prima facie case being a procedural tool of patent examination, which allocates the burdens going forward between the examiner and the applicant. MPEP § 2106.07 discusses the requirements of a prima facie case of ineligibility. In particular, the initial burden was on the Examiner and believed to be properly provided as to explain why the claim(s) are ineligible for patenting because of the above provided rejection which clearly and specifically points out in accordance with properly providing the requirement satisfying the initial burden of proof based on the October 2019 Guidance and the burden now shifts to the applicant.

Therefore, based on the above analysis as conducted based on the January 2019 Guidance from the United States Patent and Trademark Office the claims are viewed as a court recognized abstract idea, are viewed as a judicial exception, does not integrate the claims into a practical application, and does not provide an inventive concept, therefore the claims are ineligible.

Claim Rejections - 35 USC § 103
	
	
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-9, 15, 16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich) in view of Hawley et al. (U.S. Patent Publication 2020/0391884 A1) (hereafter Hawley).

	Referring to Claim 1, Reich teaches a computer-implemented method, comprising:

receiving operational data associated with a vehicle (see; par. [0007] of Reich teaches receiving operational data regarding vehicles).

determining, based at least in part on the operational data and the maintenance data, a total cost of ownership for the vehicle (see; par. [0010] of Reich teaches determining the cost of ownership of a vehicle, par. [0028] taking into account maintenance costs, par. [0007] and operational cost of a vehicle).

generating, based at least in part on the total cost of ownership for the vehicle, a vehicle recommendation indicative of a powertrain change for the vehicle (see; Abstract and par. [0007] of Reich teaches determining a recommendation including powertrain configuration selection (i.e. change), par. [0010] which is included in the total cost of ownership value).

Reich does not explicitly disclose the following limitation, however,

Hawley teaches receiving maintenance data associated with the vehicle, the maintenance data comprising a parts history of one or more parts associated with the vehicle and a service quantification value indicative of a quality of vehicle service associated with the vehicle (see; par. [0031] of Hawley teaches receiving operational data on the lifecycle of previously repaired items (i.e. parts history) associated with a one or more customers cars and data regarding the performance metric of the repaired item, par. [0014] including in automotive vehicles).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose receiving maintenance data associated with the vehicle, the maintenance data comprising a parts history of one or more parts associated with the vehicle and a service quantification value indicative of a quality of vehicle service associated with the vehicle.

Hawley discloses receiving maintenance data associated with the vehicle, the maintenance data comprising a parts history of one or more parts associated with the vehicle and a service quantification value indicative of a quality of vehicle service associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich receiving maintenance data associated with the vehicle, the maintenance data comprising a parts history of one or more parts associated with the vehicle and a service quantification value indicative of a quality of vehicle service associated with the vehicle as taught by Hawley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Hawley teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.




	Referring to Claim 2, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich further discloses a method having the limitations of:

the vehicle is operational as one of a fleet of vehicles (see; Abstract of Reich teaches a fleet of vehicles, par. [0010] and determining a total cost of ownership).


	Referring to Claim 3, see discussion of claim 2 above, while Reich in view of Hawley teaches the method above, Reich further discloses a method having the limitations of:

determining the total cost of ownership for the fleet of vehicles (see; Abstract of Reich teaches for a fleet of vehicles, and par. [0010] determining a total cost of ownership).


	Referring to Claim 5, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Hawley teaches the operational data comprises telematics data indicative of one or more vehicle use metrics associated with the vehicle, the one or more vehicle use metrics indicative of one or more degradation rates of the one or more parts associated with the vehicle (see; par. [0004]-[0006] of Hawley teaches contextual data providing a maintenance metric values taking into account degradation of components, par. [0024] utilizing GPS, and can be used for par. [0014] automotive vehicle).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose the operational data comprises telematics data indicative of one or more vehicle use metrics associated with the vehicle, the one or more vehicle use metrics indicative of one or more degradation rates of the one or more parts associated with the vehicle.

Hawley discloses the operational data comprises telematics data indicative of one or more vehicle use metrics associated with the vehicle, the one or more vehicle use metrics indicative of one or more degradation rates of the one or more parts associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich the operational data comprises telematics data indicative of one or more vehicle use metrics associated with the vehicle, the one or more vehicle use metrics indicative of one or more degradation rates of the one or more parts associated with the vehicle as taught by Hawley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Hawley teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 6, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Hawley teaches the operational data comprises vehicle use data, the vehicle use data comprising Global Positioning System (GPS) information indicative of one or more degradation rates of the one or more parts associated with the vehicle (see; par. [0004]-[0006] of Hawley teaches operational data related to degradation groups that established by historical measurements and pattern of degradation, including par. [0024] GPS data, and includes analysis for par. [0014] automotive vehicles).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose the operational data comprises vehicle use data, the vehicle use data comprising Global Positioning System (GPS) information indicative of one or more degradation rates of the one or more parts associated with the vehicle.

Hawley discloses the operational data comprises vehicle use data, the vehicle use data comprising Global Positioning System (GPS) information indicative of one or more degradation rates of the one or more parts associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich the operational data comprises vehicle use data, the vehicle use data comprising Global Positioning System (GPS) information indicative of one or more degradation rates of the one or more parts associated with the vehicle as taught by Hawley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Hawley teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 7, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich further discloses a method having the limitations of;

the operational data comprises emission tracking data associated with the vehicle (see; par. [0008] of Reich teaches emission cost monitoring).


	Referring to Claim 8, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich further discloses a method having the limitations of;

the operational data comprises refueling data indicative of a refueling event associated with the vehicle (see; par. [0033] of Reich teaches a fuel cost determination).


	Referring to Claim 9, see discussion of claim 1 above, while Reich teaches the method above, Reich does not explicitly disclose a method having the limitations of, however,

Hawley teaches a service quantification value comprises a numerical association of one or more vehicle services events detected by one or more onboard sensors of the vehicle with the quality of vehicle service (see; par. [0017] of Hawley teaches analyze data obtained from the vehicle to map a component to the vehicle to a qualitative degradation value (i.e. numerical association and perform additional processes, task and functions, par. [0014] where the vehicle includes automotive vehicles).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich fails to disclose a service quantification value comprises a numerical association of one or more vehicle services events detected by one or more onboard sensors of the vehicle with the quality of vehicle service.

Hawley discloses a service quantification value comprises a numerical association of one or more vehicle services events detected by one or more onboard sensors of the vehicle with the quality of vehicle service.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich a service quantification value comprises a numerical association of one or more vehicle services events detected by one or more onboard sensors of the vehicle with the quality of vehicle service as taught by Hawley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich and Hawley teach the collecting and analysis of data in order to determine the impact of parameter on the cost of vehicles including fleets and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 15, Reich in view of Hawley teaches system.  Claim 15 recites the same or similar limitations as those addressed above in claim 1, Claim 15 is therefore rejected for the same reasons as set forth above in claim 1, except for the following noted exceptions.

a processor (see; par. [0026] of Reich teaches a processor).

a memory for storing executable instructions, the processor configured to execute the instructions to: (see; par. [0026] of Reich teaches computer readable medium (i.e. memory)).


	Referring to Claim 16, see discussion of claim 15 above, while Reich in view of Hawley teaches the system above Claim 16 recites the same or similar limitations as those addressed above in claim 3, Claim 16 is therefore rejected for the same or similar limitations as set forth above in claim 3.

	Referring to Claim 20, Reich in view of Hawley teaches a non-transitory computer readable storage medium.  Claim 20 recites the same or similar limitations as those addressed above in claim 1, Claim 20 is therefore rejected for the same reasons as set forth above in claim 1.


Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich) in view of Hawley et al. (U.S. Patent Publication 2020/0391884 A1) (hereafter Hawley) in further view of SAINANEY et al. (U.S. Patent Publication 2017/0365110 A1) (hereafter Sainaney).

	Referring to Claim 4, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich in further view of Hawley does not explicitly disclose a method having the limitations of, however,

Sainaney teaches the operational data comprises damage event data indicative of one or more damage events associated with the vehicle and the maintenance data comprises repair data associated with the one or more parts damaged during the one or more damage events (see; par. [0015]-[0016] of Sainaney teaches operational data that includes telematics data that tracks event data such as accidents (i.e. damage)).

The Examiner notes that Reich teaches similar to the instant application teaches vehicle management.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Sainaney teaches analyzing telematics data within heterogeneous vehicle populations and as it is comparable in certain respects to Reich and Hawley which provides vehicle management including repairs as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich and Hawley discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich and Hawley fails to disclose the operational data comprises damage event data indicative of one or more damage events associated with the vehicle.

Sainaney discloses the operational data comprises damage event data indicative of one or more damage events associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich and Hawley the operational data comprises damage event data indicative of one or more damage events associated with the vehicle as taught by Bayley since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich, Hawley, and Sainaney teach the collecting and analysis of data in order to determine the impact of parameters on the cost of vehicles and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 17, see discussion of claim 15 above, while Reich in view of Hawley teaches the system above Claim 17 recites the same or similar limitations as those addressed above in claims 4, 5, and 6.  Claim 17 is therefore rejected for the same or similar limitations as set forth above in claims 4, 5, and 6.



Claims 10, 11, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich) in view of Hawley et al. (U.S. Patent Publication 2020/0391884 A1) (hereafter Hawley) in further view of Merg et al. (U.S. Patent Publication 2015/0142257 A1) (hereafter Merg).

	Referring to Claim 10, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich in view of Hawley does not explicitly disclose a method having the limitations of, however,

Merg teaches the maintenance data comprises maintenance technician data indicative of a technician identifier associated with a maintenance technician that has performed work on the vehicle, the part data numerically associated with the quality of vehicle service (see; par. [0092] of Merg teaches percentage analysis of specific repairs performed, par. [0033] which includes a part specific statistical replacement value, par. [0040]-[0041] and par. [0056] the determination including, and includes information regarding repair order content, attempted fixes and successful fixes).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Merg teaches methods and systems for providing vehicle repair information and as it is comparable in certain respects to Reich and Hawley which provides vehicle management including repairs as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich and Hawley discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich and Hawley fails to disclose the maintenance data comprises maintenance technician data indicative of a technician identifier associated with a maintenance technician that has performed work on the vehicle, the part data numerically associated with the quality of vehicle service.

Merg discloses the operational data comprises damage event data indicative of one or more damage events associated with the vehicle.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich and Hawley the maintenance data comprises maintenance technician data indicative of a technician identifier associated with a maintenance technician that has performed work on the vehicle, the part data numerically associated with the quality of vehicle service as taught by Mergsince the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich, Hawley, and Merg teach the collecting and analysis of data in order to determine the impact of parameters on the cost of vehicles and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 11, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich in view of Hawley does not explicitly disclose a method having the limitations of, however,

Merg teaches the maintenance data comprises part data indicative of a part repair or part replacement associated with the vehicle, the part data numerically associated with the quality of vehicle service (see; par. [0092] of Hawley teaches the percentage analysis of specific repair sperformed, par. [0033] and determining part specific replacement statistics (i.e. part data indicative of part repair or replacement and numerically associated with quality of repair), and par. [0056] the determination including, and includes information regarding repair order content, attempted fixes and successful fixes).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Merg teaches methods and systems for providing vehicle repair information and as it is comparable in certain respects to Reich and Hawley which provides vehicle management including repairs as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor. This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich and Hawley discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich and Hawley fails to disclose the maintenance data comprises part data indicative of a part repair or part replacement associated with the vehicle, the part data numerically associated with the quality of vehicle service.

Merg discloses the maintenance data comprises part data indicative of a part repair or part replacement associated with the vehicle, the part data numerically associated with the quality of vehicle service.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich and Hawley the maintenance data comprises part data indicative of a part repair or part replacement associated with the vehicle, the part data numerically associated with the quality of vehicle service as taught by Merg since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich, Hawley, and Merg teach the collecting and analysis of data in order to determine the impact of parameters on the cost of vehicles and they do not contradict or diminish the other alone or when combined.


Referring to Claim 18, see discussion of claim 15 above, while Reich in view of Hawley teaches the system above Claim 18 recites the same or similar limitations as those addressed above in claims 7-11.  Claim 18 is therefore rejected for the same or similar limitations as set forth above in claims 7-11.


Claims 12-14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reich et al. (U.S. Patent Publication 2013/0232027 A1) (hereafter Reich) in view of Hawley et al. (U.S. Patent Publication 2020/0391884 A1) (hereafter Hawley). in view of Hon-Iun Yip, Hongquin Fan, Yat-hung Chiang, 2014, Predicting the maintenance cost of construction equipment: Comparison between general regression neural network and Box-Jenkins time series models, Automation in Construction (38) 2014, pp. 30-38 (hereafter Yip).

	Referring to Claim 12, see discussion of claim 1 above, while Reich in view of Hawley  teaches the method above, Reich in view of Hawley does not explicitly disclose a method having the limitations of, however,

Yip teaches determining the total cost of ownership is based at least in part on a Gaussian Process Model y(x)=y'(x)+E (see; pg. 32, col. 2, sec. 4.1, par. 2 – pg. 33, col. 1, par. 1 of Yip teaches maintenance cost calculations), and
wherein y is a value indicative of a cost of ownership associated with one or more fleet configurations x (see; pg. 33, col. 2, sec. 5 of Yip teaches predicting maintenance cost for a fleet of vehicles), and
wherein y' is an operational variability value, (see; pg. 31, col. 2, par. 1 of Yip teaches using operational costs based on logarithmic model for the life cycle (i.e. operational variability)), and 
wherein e is a zero-mean Gaussian random variable associated with an unknown variance ƛ, such that ƛ is associated with an experimental variability (see; pg. 31, col. 2 top of Yip teaches using random numbers to predict the cost to minimize unknown variance).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yip teaches predicting the maintenance cost of construction equipment comparison between general regression neural network and time series models and as it is comparable in certain respects to Reich and Hawley which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich and Hawley discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich and Hawley fails to disclose determining the total cost of ownership is based at least in part on a Gaussian Process Model y(x)=y'(x)+E, wherein y is a value indicative of a cost of ownership associated with one or more fleet configurations x, wherein y' is an operational variability value, and wherein e is a zero-mean Gaussian random variable associated with an unknown variance ƛ, such that ƛ is associated with an experimental variability.

Yip discloses determining the total cost of ownership is based at least in part on a Gaussian Process Model y(x)=y'(x)+E, wherein y is a value indicative of a cost of ownership associated with one or more fleet configurations x, wherein y' is an operational variability value, and wherein e is a zero-mean Gaussian random variable associated with an unknown variance ƛ, such that ƛ is associated with an experimental variability.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich and Hawley determining the total cost of ownership is based at least in part on a Gaussian Process Model y(x)=y'(x)+E, wherein y is a value indicative of a cost of ownership associated with one or more fleet configurations x, wherein y' is an operational variability value, and wherein e is a zero-mean Gaussian random variable associated with an unknown variance ƛ, such that ƛ is associated with an experimental variability as taught by Yip since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich, Hawley, and Yip teach the collecting and analysis of data in order to determine the impact of parameters on the cost of vehicles and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 13, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich in view of Hawley does not explicitly disclose a method having the limitations of, however,

Yip teaches determining the total cost of ownership is based at least in part on a Model Calibration process y(x)=ym(x)+6(x)+E (see; pg. 35, col. 2, of Yip teaches model training equation), and
wherein y is a cost of ownership value associated with one or more fleet configurations x (see; pg. 35, col. 2, model training equation, Table 2-4 taking into account multiple inputs to determine costs of the vehicle fleet), and
wherein y' is an operations variability value (see; pg. 31, col. 2, par. 1 of Yip teaches using operational costs based on logarithmic model for the life cycle (i.e. operational variability)), and
wherein δ(x) is a bias function associated with a an experimental value (see; pg. 31, col. 2, par. 1 of Yip teaches using operational costs based on logarithmic model for the life cycle (i.e. operational variability)), and
and wherein e is a value indicative of a zero-mean Gaussian random variable associated with an unknown variance, such that is associated with an experimental variability (see; pg. 31, col. 2 top of Yip teaches using random numbers to predict the cost to minimize unknown variance).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yip teaches predicting the maintenance cost of construction equipment comparison between general regression neural network and time series models and as it is comparable in certain respects to Reich and Hawley which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich and Hawley discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich and Hawley fails to disclose determining the total cost of ownership is based at least in part on a Model Calibration process y(x)=ym(x)+6(x)+E, wherein y is a cost of ownership value associated with one or more fleet configurations x, wherein y' is an operations variability value, wherein δ(x) is a bias function associated with a an experimental value, and wherein e is a value indicative of a zero-mean Gaussian random variable associated with an unknown variance , such that is associated with an experimental variability.

Yip discloses determining the total cost of ownership is based at least in part on a Model Calibration process y(x)=ym(x)+6(x)+E, wherein y is a cost of ownership value associated with one or more fleet configurations x, wherein y' is an operations variability value, wherein δ(x) is a bias function associated with a an experimental value, and wherein e is a value indicative of a zero-mean Gaussian random variable associated with an unknown variance , such that is associated with an experimental variability.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich and Hawley determining the total cost of ownership is based at least in part on a Model Calibration process y(x)=ym(x)+6(x)+E, wherein y is a cost of ownership value associated with one or more fleet configurations x, wherein y' is an operations variability value, wherein δ(x) is a bias function associated with a an experimental value, and wherein e is a value indicative of a zero-mean Gaussian random variable associated with an unknown variance , such that is associated with an experimental variability as taught by Yip since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich, Hawley, and Yip teach the collecting and analysis of data in order to determine the impact of parameters on the cost of vehicles and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 14, see discussion of claim 1 above, while Reich in view of Hawley teaches the method above, Reich further discloses a method having the limitations of, 

selecting, based at least in part on the set of weighted powertrain selection constraints and the mean value associated with the total cost of ownership, a selected powertrain change option comprising a minimum predicted cost of ownership associated with one of the first powertrain design option and the second powertrain design option (see; par. [0095] of Reich teaches a minimum cost configuration, Abstract and par. [0007] determining a recommendation including powertrain configuration selection (i.e. change)).

generating, based at least in part on the selected powertrain change option, a powertrain message comprising the vehicle recommendation (see; Abstract and par. [0007] of Reich teaches determining a recommendation including powertrain configuration selection (i.e. change), par. [0010] which is included in the total cost of ownership value).

outputting, via an output device, the vehicle recommendation indicative of the powertrain change for the vehicle (see; par. [0035] of Reich teaches outputting a recommendation, Abstract and par. [0007] including for related to powertrain configuration for a vehicle fleet).

Reich in view of Hawley does not explicitly disclose the following limitation, however,

Yip teaches determining a mean value associated with the total cost of ownership (see; pg. 34, sec. 6.2 of Yip teaches a determination of mean for maintenance cost), and
determining a standard deviation value associated with the total cost of ownership (see; pg. 32, col. 2, sec. 4.1 of Yip teaches determining the standard deviation), and
generating a set of weighted powertrain selection constraints, the generating comprising: (see; pg. 33, col. 1, pa. 1 weighted target value related to maintenance cost), and 
determining a first standard deviation value associated with a first powertrain design option (see; pg. 32, col. 2, sec. 4.1 of Yip teaches determining a standard deviation related to managing cost related to vehicle fleet), and
determining a second standard deviation value associated with a second powertrain design option (see; pg. 32, col. 2, sec. 4.1 of Yip teaches determining a standard deviation related to managing cost related to vehicle fleet), and
weighting the first standard deviation value and the second standard deviation value with one or more operations constraint values of a set of operations constraint values (see; Pg. 32, col. 2, sec. 4.1, par. 1 – pg. 33, of Yip teaches a model using standard deviation related to fuel and maintenance costs (i.e. operational costs)).

The Examiner notes that Reich teaches similar to the instant application teaches a vehicle management of a plurality of vehicles.  Specifically, Reich discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination it is therefore viewed as analogous art in the same field of endeavor. Additionally, Hawley teaches the maintenance recommendations using lifecycle clustering of repaired items and as it is comparable in certain respects to Reich which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  Additionally, Yip teaches predicting the maintenance cost of construction equipment comparison between general regression neural network and time series models and as it is comparable in certain respects to Reich and Hawley which a vehicle management of a plurality of vehicles as well as the instant application it is viewed as analogous art and is viewed as reasonably pertinent to the problem faced by the inventor.  This provides support that it would be obvious to combine the references to provide an obviousness rejection.

Reich and Hawley discloses the collecting operational parameters associated with a fleet of vehicles in order to minimize cost utilizing the overall cost of ownership determination.  However, Reich and Hawley fails to disclose determining a mean value associated with the total cost of ownership, determining a standard deviation value associated with the total cost of ownership, generating a set of weighted powertrain selection constraints, the generating comprising, determining a first standard deviation value associated with a first powertrain design option, determining a second standard deviation value associated with a second powertrain design option, and weighting the first standard deviation value and the second standard deviation value with one or more operations constraint values of a set of operations constraint values.

Yip discloses determining a mean value associated with the total cost of ownership, determining a standard deviation value associated with the total cost of ownership, generating a set of weighted powertrain selection constraints, the generating comprising, determining a first standard deviation value associated with a first powertrain design option, determining a second standard deviation value associated with a second powertrain design option, and weighting the first standard deviation value and the second standard deviation value with one or more operations constraint values of a set of operations constraint values.

It would be obvious to one of ordinary skill in the art to include in the task management
(system/method/apparatus) of Reich and Hawley determining a mean value associated with the total cost of ownership, determining a standard deviation value associated with the total cost of ownership, generating a set of weighted powertrain selection constraints, the generating comprising, determining a first standard deviation value associated with a first powertrain design option, determining a second standard deviation value associated with a second powertrain design option, and weighting the first standard deviation value and the second standard deviation value with one or more operations constraint values of a set of operations constraint values as taught by Yip since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  Additionally, Reich, Hawley, and Yip teach the collecting and analysis of data in order to determine the impact of parameters on the cost of vehicles and they do not contradict or diminish the other alone or when combined.


	Referring to Claim 19, see discussion of claim 15 above, while Reich in view of Hawley teaches the system above Claim 19 recites the same or similar limitations as those addressed above in claim 12.  Claim 19 is therefore rejected for the same or similar limitations as set forth above in claim 12.


Conclusion

The prior art made of record and not relied upon considered pertinent to Applicant’s disclosure.
 Afshar et al. (U.S. Patent Publication 2009/0197228 A1) discloses a data management system for collision repair coaching.
Johnson et al. (U.S. Patent Publication 2016/0071334 A1) discloses a prognostics based estimator.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SWARTZ whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9:00 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571 272-.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SSS/
Patent Examiner, Art Unit 3623

/ANDRE D BOYCE/Primary Examiner, Art Unit 3623